Citation Nr: 1422681	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for an acquired psychiatric disorder other than depression, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A prior January 2002 rating decision had denied service connection for depression, and the Veteran did not appeal that earlier decision, so there has to be new and material evidence since that decision to reopen this claim - at least to the extent it specifically pertains to depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  When filing this petition, he asked to reopen his claim and include PTSD.

The scope of a mental health disability claim includes any mental health disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Where, as in this case, there is a final and binding VA decision denying a claim based on a particular diagnosis (entitlement to service connection for depression) and, subsequently, a new and different diagnosis is submitted for VA's consideration (here, PTSD), the new diagnosis must be considered factually distinct from the previous diagnosis and must be considered to relate to a separate claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the context of requests to reopen claims of entitlement to service connection, this accomplishes a balancing effect that preserves the finality of VA decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  See Clemons, 23 Vet. App. at 8 (2009).  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Because there was a diagnosis of depression but not PTSD at the time of the prior January 2002 RO decision, new and material evidence is only required as concerning the claim for depression.  So the issues have been listed to reflect this.

In this decision, because there is the required new and material evidence, the Board is reopening the claim for depression.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim, also the claim for PTSD, to the Agency of Original Jurisdiction (AOJ) for further development and consideration.


FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection for depression; although notified of that decision and appellate rights the Veteran did not appeal it.

2.  Additional evidence since received, however, relates to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service connection for depression is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enhanced VAs duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (west 2002), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Since the Board is reopening, then remanding for further development, this claim of entitlement to service connection for depression, the Board need not discuss whether the Veteran received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1, 11 (2006), including in terms of apprising him of the specific reasons this claim was previously denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the claim is being reopened, regardless, so irrespective of whether he received this required notice.  Moreover, the Board is then remanding rather than immediately readjudicating the claim on its underlying merits.  So, once the additional development of the claim is completed on remand, there will be better opportunity also to determine whether there has been compliance with the remaining 
duty-to-notify-and-assist obligations of the VCAA.

Petition to Reopen this Previously-Denied Claim

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to direct service connection is established with evidence showing:  (1) the existence of the currently claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

As already alluded to, the prior January 2002 rating decision considered and denied this claim of entitlement to service connection for depression, and because the Veteran did not appeal that earlier decision denying this claim, that decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Additionally, no new and material evidence was received within one year of that January 2002 rating decision.  See 38 C.F.R. § 3.156(b).

VA may reopen and review a claim that has been previously denied, however, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


The January 2002 rating decision denied the claim on the basis that there was no evidence of an acquired psychiatric disorder of any sort during the Veteran's service and because it was not shown that his then current depression was related to his service.  In particular, the VA compensation examiner that had evaluated him in June 2001 had linked the depression, instead, to the residuals of trauma from a closed head injury in 1994 (so to an "intercurrent" event).

During the course of this current appeal, however, an August 1990 private treatment record was received listing a diagnostic impression including depression, for which Prozac was prescribed.  This evidence was not previously considered and is material to the claim because it shows the Veteran was experiencing depression some 4 years prior to the head trauma in 1994.  At the very least, then, it suggests that a component of his depression existed before his unfortunate 1994 accident and, therefore, raises the possibility that it is related instead to his military service.

Presuming the credibility of this evidence, it raises a reasonable possibility of substantiating this claim of entitlement to service connection for depression.  Accordingly, under the "low threshold" standard discussed in Shade, this evidence is sufficient to warrant reopening this claim.  38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117.

Since, however, this newly-received evidence triggers the need for additional development, the underlying claim for service connection must be remanded rather than immediately readjudicated on its underlying merits.


ORDER

The petition to reopen the claim for service connection for depression is granted.



REMAND

The reopened claim for service connection for depression and the claim for service connection for PTSD must be remanded for further development that includes an examination and opinions.


Regarding the claim for PTSD, one of the Veteran's stressors involves his purported fear of hostile military activity as he has alleged coming under constant enemy attack while serving in Vietnam aboard the U.S.S. Enterprise.  See June 2011 statement.

Effective July 13, 2010, the regulations governing PTSD claims allow for the Veteran's lay testimony alone to potentially establish the occurrence of a claimed 
in-service stressor if involving fear of hostile military [or terrorist] activity.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

So, at minimum, this will require considering his claim for PTSD under 38 C.F.R. § 3.304(f)(3), also perhaps under subpart (f)(2) if he alternatively engaged in combat against an enemy force.

He also has reported other stressors such as seeing people on board that were killed or seriously injured as a result of accidents that occurred and planes that crashing on deck.  Stressors of this nature should be independently verified, so appropriate development is needed to try and corroborate these events - to the extent they are not covered by the pleading-and-proof exceptions of subparts (f)(2) and (f)(3).

Opinions also are needed concerning the etiologies of this claimed depression and PTSD, particularly insofar as their alleged relationship with the Veteran's military service..

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all pertinent treatment records for his psychiatric disorders (whether depression, PTSD, or whatever other disorder) and then obtain copies of all treatment records not already in the claims file.  The amount of effort needed to be expended in trying to obtain identified records depends on who has custody of them.  See 38 C.F.R. § 3.159(c)(1) and (c)(2).  The Veteran also must be appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Using the information he provided, contact the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly known as the Center for Unit Records Research (CURR)) and any other appropriate sources to determine the ship's activities while he served on board and to obtain records pertaining to deaths and serious injuries that occurred on the ship (U.S.S. Enterprise) while he was stationed aboard it.  All combat activity of the ship also should be obtained.  Contact him if more detailed information is needed for a meaningful search.


3.  Once the above development is completed, including receipt of all additional records, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of his psychiatric disorders.

a) The claims file, including a complete copy of this remand and all pertinent records stored electronically (i.e., in Virtual VA and VBMS) not located in the paper file must be made available to and reviewed by the examiner.  

b) A complete history should be obtained from the Veteran.  All indicated tests should be performed and findings reported in detail.

c) Following review of the claims file and a mental status evaluation, the examiner must diagnose all current psychiatric disorders.

d) If the PTSD diagnosis is confirmed, then an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) the PTSD is attributable to any cited stressors related to fear of hostile military activity or alternatively combat situation, and any corroborated stressors that do not include hostile military activity or combat.  To this end, the examiner must also confirm that the claimed stressors are adequate to support a PTSD diagnosis.

* The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e) For depression and any other diagnosed psychiatric disorder, a separate opinion is needed for each that also addresses the likelihood (very likely, as likely as not, or unlikely) that it is related or attributable to the Veteran's service or dates back to his service.  

f) It is essential the examiner discuss the underlying reasoning supporting his or her opinions, whether favorable or unfavorable to the claims, if necessary citing to specific findings in the file substantiating conclusions.

g) In conjunction with all of the other evidence of record, the examiner should consider and address the following in rendering the opinions:

* A January 1968 service treatment record (STR) showing the Veteran complained of stomach problems and that he was under a lot of nervous tension while working.  His symptoms were found to not be related to food and the assessment, while not fully legible, indicates some psychological component.  

* In February 1969, just 3 months after he separated from service, he was admitted to a VA medical facility.  The record indicates he had had non-progressive nervousness for the past 4 years and the diagnoses included anxiety state.

* A March 1990 record showing he reported various stressors including being laid off from work and marital problems.  The impression shows he was prescribed Prozac for his depression.

* In January 1994 he was struck by a car.  

* A September 1995 record notes post-traumatic anxiety and depression.

* A July 1999 VA record notes he was hit by a car 4 years earlier and suffered severe traumatic brain injury and that he has had depression since the accident.  The assessment was major depression in remission.

4.  Review the examination report to ensure it includes all requested information, especially responses to the questions specifically asked, and, if not, return the report to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2.


5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


